Citation Nr: 1120128	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for right ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to March 1988.

These matters come before the Board of Veterans' Appeals (BVA or Board) from December 2004 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this case was transferred to the RO in North Little Rock, Arkansas.  This case was previously before the Board in December 2008 and was remanded for additional development.  

In May 2006 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

The issues of increased ratings for service connected asthma and left calf disability have been raised by the record (in a September 2009 statement) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  While the Veteran also briefly discussed a low back disability claim, such issue was deferred in the March 2009 RO action.

The issues of entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability, entitlement to an initial rating in excess of 10 percent for right ankle disability, and entitlement to an initial rating in excess of 10 percent for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic left shoulder disability was not shown in service or within a year of discharge from service, and there has been no demonstration by competent medical, or competent and credible lay, evidence that any left shoulder disability is related to the Veteran's active service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2005, July 2005, March 2006, and July 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006 letter, the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the left shoulder disability on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to a left shoulder disability, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's left shoulder disability and his military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there has been substantial compliance with its December 2008 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records contain no complaints or diagnoses of left shoulder disability.  

A May 1991 private physical noted no complaints of any left shoulder disability, and examination of the extremities revealed no left shoulder abnormality.

A June 1992 private record reveals that the Veteran indicated that he had been given a steroid injection in his left shoulder for a "strained tendon."  

A July 1995 private record noted that the Veteran had complained of left shoulder pain after having been assaulted.  A September 1995 private record noted that the Veteran had a history of left shoulder surgery in 1989 (the Board notes that the Veteran never identified the location of any such records, and did not request that any such records be obtained; no other record associated with the claims file contains any information concerning 1989 left shoulder surgery).  In October 1995 the Veteran underwent repair of ruptured left rotator cuff and acromioplasty.

Private records dated in February 2003 and March 2003 reveal that the Veteran indicated that he had a left rotator cuff tear in 1995.

At his May 2006 RO hearing (May 2006 RO hearing transcript, page 9) the Veteran indicated that he hurt his left shoulder in service at the time of the injury to his right ankle.  The Veteran indicated (May 2006 RO hearing transcript, page 7) that he did not undergo a service separation examination.

As noted, no left shoulder disability was noted in the Veteran's service medical records, and no health professional, VA or private, has related the Veteran's left shoulder disability to his period of active service.  In short, the evidence of record reveals that the first objective medical evidence of left shoulder disability was years following service.  Since the medical evidence of record indicates that the Veteran did not have chronic left shoulder disability during service (which precludes demonstration of continuity of symptomatology), nor within a year of discharge from service, and since no health professional has related the Veteran's left shoulder disability to his period of active service, the preponderance of the medical evidence is against service connection for a left shoulder disability.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing pain in his left shoulder).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the left shoulder disability on appeal, the Board finds that the Veteran's statements as to continuity of symptomatology since service are less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board again observes that the Veteran's service treatment records contain no complaints related to the left shoulder, even though the Veteran did seek treatment during service for a right ankle injury and a left calf laceration.  Further, a May 1991 private physical noted no complaints of any left shoulder disability, and a left shoulder disability was not complained of until 1992 and was not diagnosed until 1995.  The available records indicate that the Veteran sought treatment for his left shoulder in 1995 due to being involved in a fight; there was no mention of any left shoulder disability being related to the Veteran's active service.

While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Further, the failure to mention a service causation, when otherwise reporting a causative factor for left shoulder complaints in July 1995 for the purpose of seeking treatment, is inconsistent with his current assertions as to military service causation.  Moreover, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In sum, as the preponderance of the evidence weighs against the Veteran's claim of service connection for left shoulder disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.


REMAND

The Veteran asserts that he has a right knee disability related to service, and has also asserted (including in July 2005 and November 2005 statements) that he has a right knee disability that is secondary to his service-connected right ankle disability.  Even assuming that the AOJ arguably adjudicated the secondary aspect of the Veteran's right knee claim in the August 2009 supplemental statement of the case, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters in this appeal prior to consideration by the Board.

A March 2009 rating decision granted service connection for right ankle disability and assigned a rating of 10 percent, effective June 8, 2004.  The March 2009 rating decision also granted serve connection for GERD, and assigned a rating of 10 percent, effective June 8, 2004.  In a September 2009 statement the Veteran expressed disagreement with the ratings assigned for the right ankle and GERD disabilities in the March 2009 RO decision.  Under such circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following:

1.  Issue VCAA notice relative to the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.

2.  The Veteran should be scheduled for a VA orthopedic examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current right knee disability that is related to service or that is proximately due to, or aggravated by, service-connected right ankle disability.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

4.  The AOJ should issue a statement of the case for the issues of entitlement to an initial rating in excess of 10 percent for right ankle disability and entitlement to an initial rating in excess of 10 percent for GERD.  Only if the appellant perfects an appeal as to an issue should that issue be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


